Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-14-1997

Latessa v. NJ Racing Comm
Precedential or Non-Precedential:

Docket 96-5316




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Latessa v. NJ Racing Comm" (1997). 1997 Decisions. Paper 103.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/103


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



             Latessa v. New Jersey Racing Commission


                          No. 96-5316




     The following modifications have been made to the Court’s
opinion issued on [date] in the above-entitled appeal and will
appear as part of the final version of the opinion:


     Page 18, Last Sentence of the First Paragraph, the word
“defendant” is replaced with “defendants;”

     Page 20, Fifth Sentence of the First Full Paragraph, the
first letter of the words “Administrative Law Judge” are
capitalized; and,

     Page 21, First Full Sentence on the page, the word “rather”
is deleted and a comma inserted after the word “concern,” so that
the sentence reads, “Because Mr. Latessa’s internal complaints
about administrative procedures touch upon matters of public
concern, the issue of retalitory action for internal speech must
be remanded.”

                              /s/ P. Douglas Sisk,
                                        Clerk




Dated: May 14, 1997